﻿

﻿

Exhibit 10.2

﻿

﻿

May 17, 2016

﻿

﻿

Dear Susan:

﻿

This Letter Agreement is in reference to your voluntary waiver of your annual
base salary (“Base Salary”) and your annual performance-based bonus opportunity
(the “Bonus”), as previously discussed and agreed between you and Pacific
Biosciences of California, Inc. (the “Company”).

﻿

This Letter Agreement serves to confirm your acknowledgement and agreement that
for the period beginning January 1, 2013, through December 31, 2016, you have
waived and are waiving: (a) all of your Base Salary except for $1, such that
your Base Salary payable by the Company to you is equal to $1 per year (the
“Reduced Salary”), and (b) one hundred percent (100%) of the amount of any Bonus
otherwise payable by the Company to you beginning with the calendar year 2012
performance period (together with the Reduced Salary, the “Reductions,” which
term shall also include all similar waivers and Reductions that you shall make
and agree to, and the Company’s board of directors (or committee thereof) shall
approve or ratify, in the future while you remain an employee with the Company).
You and the Company acknowledge that the Company has granted to you significant
equity awards covering shares of the Company’s common stock (including for the
Company’s 2016 fiscal year), taking into account, among other factors, the
Reductions through and in effect at time of each such grant.  Further, while you
are an employee of the Company, you also will remain eligible to receive future
grants of equity awards covering shares of the Company’s common stock, as
determined by the Company’s board of directors (or committee thereof) in its
sole discretion.

﻿

In addition, for purposes of the Change in Control Severance Agreement entered
into between you and the Company, dated September 9, 2010 (the “Severance
Agreement”), you acknowledge and agree that the Reductions have not, and will
not, constitute “Good Reason,” as defined in Section 6(d) of the Severance
Agreement.  Further, you acknowledge and agree that (i) the amount of any salary
severance that you may become entitled to receive under Section 3(a)(i) of the
Severance Agreement, and (ii) accrued vacation (if any) payable to you in
connection with a termination of your employment, will be calculated based
solely on the amount of your Reduced Salary while it remains in effect or, if
the Reduced Salary no longer is in effect at such time, your then‑current Base
Salary.

﻿

This Letter Agreement supersedes that letter agreement between you and the
Company dated December 14, 2012.  Except as expressly modified by the terms of
this Letter Agreement, your employment letter agreement entered into between you
and the Company, dated September 15, 2010, and the Severance Agreement will
remain in full force and effect in accordance with their terms.  This Letter
Agreement will remain in effect during your employment with the Company until
determined otherwise by mutual written agreement between you and the
Company.  This Letter Agreement may be amended at any time only by mutual
written agreement between you and the Company. 

﻿

 

﻿

 

 

﻿

 

 

Sincerely,

﻿

PACIFIC  BIOSCIENCES OF  CALIFORNIA, INC.

﻿

 

By:

 

/s/ Michael Hunkapiller

﻿

 

Michael Hunkapiller

﻿

 

Chairman, President and Chief Executive Officer

﻿

Acknowledged and Agreed:

May 17, 2016

 

 

 

 

 

 

﻿

 

 

 

 

 

 

/s/ Susan K. Barnes

 

 

 

May 17, 2016

 

 

Susan K. Barnes

 

 

 

Date

 

 

﻿

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------